Citation Nr: 1510676	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to dependency and indemnity compensation benefits.


REPRESENTATION

Appellant is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in June 1967 and divorced in November 1982.

2.  The Veteran died in January 2012, and his death certificate indicates that he was divorced at the time of his death.


CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to dependency and indemnity compensation benefits.  38 U.S.C.A. §§ 101, 103, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.205 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to VA's statutory duties to notify and assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Although VA has statutory and regulatory duties to notify and assist, those provisions are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Appellant claims entitlement to VA dependency and indemnity compensation (DIC) benefits as the surviving spouse of the Veteran, who died in January 2012.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay DIC benefits to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j), and who was the spouse of the Veteran at the time of the Veteran's death. 38 C.F.R. § 3.50(b) (2014).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).  The surviving spouse of a veteran must also have lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Finally, a surviving spouse of a veteran must not have remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(2).  However, remarriage of a surviving spouse shall not bar the furnishing of benefits to the surviving spouse if the remarriage of the surviving spouse meets an exception outlined in 38 C.F.R. § 3.55 (2014).

During a July 2013 hearing before the Board, the Appellant testified that she and the Veteran were, at one time, married to one another and had one child together.  The Appellant further testified that she and the Veteran divorced in October 1982.  The Appellant asserted that she continued to stay in contact with the Veteran until his death in January 2012.  She stated that although they maintained separate residences, she and the Veteran frequently stayed with one another.  She further testified that neither she nor the Veteran remarried after their divorce, and the Veteran continuously referred to the Appellant as his wife until the day he died.

The evidence of record contains a divorce decree showing that the Appellant and the Veteran were married in June 1967 and divorced in November1982.  The Veteran's death certificate, dated January 2012, lists the Veteran's marital status as "divorced."  Thus, the record confirms that the Appellant and the Veteran were divorced for nearly 30 years at the time of the Veteran's death.  

To the extent that the Appellant contends that she and the Veteran were in a common law marriage, the Board recognizes that a common law marriage will be considered a valid marriage for purposes of DIC benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  The record shows that at the time of the Veteran's death, the Veteran was living in Alabama and the Appellant was living in South Carolina.  Both Alabama and South Carolina recognize the validity of common law marriages.  

The requirements for a valid common law marriage under Alabama law are: (1) a present agreement to enter into a marital relationship, (2) public recognition of the existence of the "marriage," and (3) cohabitation.  Skipworth v. Skipworth, 360 So.2d 975, 976-77 (Ala. 1978).  As the Appellant and the Veteran continuously maintained separate residences after their divorce, there is no evidence to support a finding of a valid common law marriage under Alabama law.

Under South Carolina law, a common law marriage is formed when there is a mutual agreement between the parties to assume toward each other the relation of husband and wife.  Johnson v. Johnson , 112 S.E.2d 647, 651 (S.C. 1960); see also Rodgers v. Herron, 226 S.C. 317, 335, 85 S.E.2d 104, 113 (S.C. 1954) (noting that a common law marriage "depends upon facts and circumstances evidencing a mutual agreement to live together as husband and wife").  Although cohabitation is not expressly required to establish a common law marriage under South Carolina law, "the circumstantial evidence typically relied upon to establish a common law marriage includes evidence establishing that the parties have lived together for an extended period of time and have publicly held themselves out as husband and wife."  Barker v. Baker, 499 S.E.2d 503, 506-07 (S.C. Ct. App. 1998).

The Appellant testified that she and the Veteran never lived together after their divorce.  This is confirmed by correspondence in the Veteran's claims file indicating that the Appellant consistently lived in South Carolina after purchasing a home in 1985.  The correspondence also indicates that the Veteran moved to Alabama in 2001, where he continued to reside until his death.

Additionally, the Veteran's medical records list his marital status as "divorced."  During a December 2008 psychological evaluation, the Veteran reported being divorced.  He indicated that his ex-wife lived in South Carolina and described their relationship as "civil."  In February 2009, the Veteran underwent a social work assessment to evaluate his candidacy for a kidney transplant.  According to the evaluation report, the Veteran stated that he did not have a significant other.  When asked to list all of the people willing to assist the Veteran and provide social support if he received a kidney transplant, the Veteran listed his mother, brother, daughter, and nephew.  Notably, the Veteran did not list the Appellant.  Thus, the record reveals that the Veteran referred to the Appellant as his ex-wife and did not publicly hold himself out as married to the Appellant.  Based on the foregoing, the Board finds that there is no evidence of record to support a finding of a valid common law marriage under South Carolina law.  Accordingly, the Appellant is not the Veteran's surviving spouse for purposes of entitlement to DIC benefits.


ORDER

The Appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of establishing entitlement to DIC benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


